DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/11/2020.  Claims 1-28 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuri Astvatsaturov (reg. no. 64,832) on Monday, June 13, 2022.
The application has been amended as follows: 
	In the Claims:
	Claim 1, line 5, kindly replace “reader device; and” with --reader device to obtain a measured RSSI; and--. 
	Claim 13, line 7, kindly replace “reader device; and” with --reader device to obtain a measured RSSI; and--. 
	Claim 20, line 1, kindly replace “claim13” with --claim 13--.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the closest prior art of record in reference to the claimed invention and in that they teach:
Trishhaun (US 10,528,778) teaches (FIG. 13 and its corresponding description begins in col. 6, line 23 to col. 7, line 4) a communication system comprising, among other things, an RFID device 806, a handheld RFID reader 801, a server 808, and a mobile wireless communication device 807.  Moreover, it is also disclosed in col. 6, line 61 and thereinafter, that the mobile communication device 807 is a user cellular device temporarily coupled to the handheld RFID reader 801 through a mechanical locking device (i.e., a clamp) to couple to the mobile wireless communication device 807.  Nevertheless, Trishaun appears to fail to fairly show, suggest or render obvious the claimed invention of the mobile computing device comprising novel and unobvious limitations of “monitor a received signal strength (RSSI) associated with the short-range wireless signal from the RFID reader device to obtain a measure RSSI; and establish a wireless communication connection to the RFID reader device based on [the measured RSSI] associated with the short-range wireless signal from the RFID reader device being greater than a threshold RSSI value, wherein the threshold RSSI value is calibrated based on an RSSI value associated with the short-range wireless signal from the RFID reader device measured by the mobile computing device when the mobile computing device is physically joined to the RFID reader device for use as a joined device,” structurally and functionally interconnected in a manner as recited in the claims.
Lerner (US 2019/0180588) discloses (FIG. 1 and its corresponding description begins in para [0082] and thereinafter) a radio frequency identification (RFID) reader implemented as a mobile device accessory comprising, among other things, an RFID reader module 101 with an antenna 102, a computation module 103 to analyze received data and a control module 104 to control RFID reader 101 and the electric signal feed transferred to antenna 102.  It is also disclosed the computation module 103 and the control module 104 may be implemented in the mobile device 105 or as part of the RFID reader 101.  Unfortunately, Lerner appears to fail to fairly show, suggest or render obvious the claimed invention of the mobile computing device comprising novel and unobvious limitations of “monitor a received signal strength (RSSI) associated with the short-range wireless signal from the RFID reader device to obtain a measure RSSI; and establish a wireless communication connection to the RFID reader device based on [the measured RSSI] associated with the short-range wireless signal from the RFID reader device being greater than a threshold RSSI value, wherein the threshold RSSI value is calibrated based on an RSSI value associated with the short-range wireless signal from the RFID reader device measured by the mobile computing device when the mobile computing device is physically joined to the RFID reader device for use as a joined device,” structurally and functionally interconnected in a manner as recited in the claims.
Additional related references are also considered and listed hereinbelow.  They too appear to fail to fairly show, suggest or render obvious the claimed invention of the mobile computing device comprising novel and unobvious limitations of “monitor a received signal strength (RSSI) associated with the short-range wireless signal from the RFID reader device to obtain a measure RSSI; and establish a wireless communication connection to the RFID reader device based on [the measured RSSI] associated with the short-range wireless signal from the RFID reader device being greater than a threshold RSSI value, wherein the threshold RSSI value is calibrated based on an RSSI value associated with the short-range wireless signal from the RFID reader device measured by the mobile computing device when the mobile computing device is physically joined to the RFID reader device for use as a joined device,” structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trishaun (US 10,528,778). 
Lerner (US 2019/0180588).
Lim (US 10,013,590). 
Martin et al. (US 2014/0018128).
Lin et al. (US 2012/0127976).
Bellows et al. (US 2007/0075142).
Duron et al. (US 2007/0222609).
Bridgelall (US 2002/0170969).
Fernando et al. (US 2013/0311314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 13, 2022